DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayranci et al (Fig. 3).
Regarding claim 1, Ayranci et al (Fig. 3) discloses an amplifier circuit comprising a first amplifier (LNA 1) which comprises a FET (210) as an amplification element and which is configured to amplify a RF input signal (the input signal applying to the input terminal 206) to a gate (gate terminal of 210) of the FET (210), input matching network (228) configured to match an input impedance of the first amplifier (LNA 1), and a switch (304) which is serially connected between ground (the ground connecting to the lower terminal of inductor L1) and a node (the node between the input matching circuit 228 and the gate terminal of 210) on a path (228, gate terminal of 210) connecting the input matching network (228) and the gate (gate terminal of 210) to each other.
Regarding claim 2, wherein the switch (304) is not serially connected in the path (228, gate terminal of 210).
Regarding claim 8, wherein the switch (304) comprises a FET which is well known in the amplifier art
Regarding claim 9, Ayranci et al (Fig. 3) further comprising a protection circuit (302) which is serially connected between the node (the node between the input matching circuit 228 and the gate terminal of 210) and ground (the ground connecting to the lower terminal of inductor L1).
Regarding claim 12, Ayranci et al (Fig. 3) further comprising an RF signal processing circuit (220) configured to process the RF signal amplified by the first amplifier (LNA 1).
 Claim(s) 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayranci et al (Fig. 5).
Regarding claim 1, Ayranci et al (Fig. 5) discloses an amplifier circuit comprising a first amplifier (LNA 1) which comprises a FET (210) as an amplification element and which is configured to amplify a RF input signal (the input signal applying to the input terminal 206) to a gate (gate terminal of 210) of the FET (210), input matching network (228) configured to match an input impedance of the first amplifier (LNA 1), and a switch (404) which is serially connected between ground (the ground connecting to the lower terminal of inductor L1) and a node (the node between the input matching circuit 228 and the gate terminal of 210) on a path (228, gate terminal of 210) connecting the input matching network (228) and the gate (gate terminal of 210) to each other.
Regarding claim 5, Ayranci et al (Fig. 5) further comprising a first capacitor (302) which is serially connected between the node (the node between the input matching circuit 228 and the gate terminal of 210) and the switch (404).
Regarding claim 7, Ayranci et al (Fig. 5) further comprising a protection circuit (304) which is connected in parallel with the switch (404) and that is connected in series with the first capacitor (302).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayranci et al (Fig. 5).
Wherein the input matching network (228) comprises a second capacitor (capacitor in 228) which is serially connected along a path (228, gate terminal of 210) along which the RF signal (the input signal applying to the input terminal 206) is transmitted. As described above, Ayranci et al (Fig. 5) discloses all the limitations in claim 6 except for that the capacitance of the second capacitor is less than a capacitance of the first capacitor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain capacitance values for the first and second capacitors, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ayranci et al (Fig. 3) in view of Cripps (Fig. 5).
Ayranci et al (Fig. 3) discloses all the limitations in claim 10 except for that the input matching network comprises an inductor which is serially connected between ground and a path along which the RF signal is transmitted, a third capacitor that is serially connected to the inductor, a bias input terminal to which a bias voltage of the amplification element is input, and the bias input terminal is connected between the inductor and the third capacitor. Cripps (Fig. 5) discloses an amplifier circuit comprising an inductor (L1) which is serially connected between ground (ground connecting to the lower terminal of C2) and a path (the node between the elements C1 and L2) along which the RF signal (RF IN) is transmitted, a third capacitor (C2) that is serially connected to the inductor (L1), a bias input terminal (32) to which a bias voltage (-Vg) of the amplification element (Q1) is input, and the bias input terminal (32)  is connected between the inductor (L1) and the third capacitor (C2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the inductor and third capacitor and bias input terminal at the node (the node between the input matching circuit 228 and the gate terminal of 210 in Fig. 3 of Ayranci et al) of the amplifier circuit of Ayranci et al (Fig. 3), such as taught by Ayranci et al (Fig. 3) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2689